Citation Nr: 0514865	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.  

ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in July 
2004 when it was remanded for additional evidentiary 
development.  

On a March 2005 statement, the veteran appears to raise a 
claim of entitlement to a total rating based on individual 
unemployability.  The issue is not inextricably intertwined 
with the current appeal and is therefore referred to the RO 
for appropriate action.  


REMAND

The Appeals Management Center advised the veteran by letter 
in August 2004 to provide any information that might have a 
bearing on his claim. In March 2005, the veteran submitted a 
Statement in Support of Claim which included argument.  He 
also submitted medical evidence as well as signed releases 
for six different health care facilities.  A review of the 
claims file reveals that no attempt has been made to obtain 
all of the treatment records for which the veteran submitted 
the signed releases.  There is an indication in the claims 
file that some of this outstanding evidence pertains to 
treatment rendered for a back disability and is arguably 
pertinent to the issue on appeal.  The Board finds the RO 
should attempt to obtain the outstanding evidence the veteran 
has described.  

Wherefore the claim of entitlement to service connection for 
a back disability is hereby REMANDED for the following:

1.  The RO should attempt to obtain 
copies of the medical records for which 
the veteran submitted releases in March 
2005.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
back disability.  If the benefit sought 
is not granted, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



